DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/22 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Havelka-Rivard et al. (US 2019/0262647).
With respect to independent claim 1, Havelka-Rivard et al. discloses a drilling fluid comprising: 
one or more deep eutectic solvents in an amount greater than or equal to 70 weight percent based on the total weight of the drilling fluid ([0111], wherein a majority of the fluid is the deep eutectic solvent, and, further, amounts of about 70-100% thereof are disclosed), each deep eutectic solvent comprising at least one hydrogen bond acceptor compound and at least one hydrogen bond donor compound ([0082], wherein the deep eutectic solvent comprises at least one hydrogen bond donor compound and at least one hydrogen bond acceptor compound); 
wherein a molar ratio of the total moles of the hydrogen bond donor compounds to the total moles of the hydrogen bond acceptor compounds in each deep eutectic solvent is from 0.1 to 1.0 ([0099], wherein a ratio of 1:10 to 10:1 is disclosed; Table 1, wherein further specific examples are given);
wherein the drilling fluid has a density of from 200 kilograms per cubic meter to 1,300 kilograms per cubic meter (wherein the fluid has a density of less than 1 gram per cubic centimeter, i.e., less than 1000 kilograms per cubic meter, and, therefore, overlapping of the range instantly claimed);
wherein the drilling fluid has a viscosity of from 0.5 pascal-seconds to 7.5 pascal-seconds when measured at 25 degrees Celsius ([0107], wherein the instantly claimed range for viscosity in centipoise corresponds to 500-7500 cp; Table 7); 
wherein the hydrogen bond acceptor compound comprises one or more as claimed and wherein the at least one hydrogen bond donor compound comprises one or more as claimed ([0082]-[0098]; Table 1).
The Examiner notes, the term “drilling” used to describe the instantly claimed fluid is considered a recitation of intended use of the claimed invention; a recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present instance, the reference discloses a fluid having each of the properties of the instantly claimed fluid and therefore meets the claim.
With regard to the viscosity of the fluid, the reference discloses a viscosity overlapping the entirety of the viscosity range instantly claimed ([0107]).  Although silent to such as measured at 25 degrees Celsius, the reference discloses a fluid that includes an overlapping amount of a deep eutectic solvent which is formed from of the same hydrogen bond donor compounds and hydrogen bond acceptor compounds, as well as wherein such is capable of use in an extensive viscosity range that fully encompasses the instantly claimed range.  As such, the viscosity of a fluid containing such a deep eutectic solvent in such an amount would be expected to fall within the range as claimed when measured at 25 degrees Celsius since “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  If there is any difference between the fluid of Havelka-Rivard et al. and that of the instant claims, the difference would have been minor and obvious.  The Examiner notes, the reference suggests wherein the disclosed fluids may include water to adjust the viscosity and tailor the solvent ([0103]), as well as wherein the deep eutectic solvent may have low, medium or high viscosity ([0105]).  As such, it would have been obvious to one having ordinary skill in the art to provide for a viscosity within the range as claimed when measured at a temperature of 25 degrees Celsius since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  
With respect to dependent claim 6, the reference discloses wherein the fluid comprises an aqueous fluid in an amount as claimed for the purpose of adjusting the viscosity of the fluid ([0104]).  One having ordinary skill in the art would recognize an optimal amount thereof to include with the deep eutectic solvent containing fluid of Havelka-Rivard et al. since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) and therefore, one having ordinary skill would recognize an optimal amount of an aqueous fluid to include in order to impart the desired viscosity to the fluid.
With respect to dependent claim 7, the reference discloses wherein the fluid comprises a viscosifier ([0126]), and, further, through example, wherein such is provided for in an amount as claimed (Table 2, wherein thickeners are included in an amount of 0-10%; Tables 5, 6 and 7, wherein examples of fluids containing thickeners within an amount as claimed are given).
With respect to dependent claim 8, the reference suggests wherein the fluid has a solids content less than 10 weight percent based on the total weight of the fluid ([0111] and Table 2, wherein the deep eutectic solvent is present in an amount of 100%, and, therefore, no solids are present; [0117], wherein if an additional component is present it is dissolved).
With respect to new dependent claim 21, the reference discloses the hydrogen bond acceptor as claimed ([0074]; Table 1).
With respect to new further dependent claim 22, the reference discloses the hydrogen bond donor compound as claimed ([0083]-[0084]; Table 1).
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) as set forth in the final office action, have been fully considered and are persuasive in view of Applicant’s amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the pending claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/29/22